Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/637,177 filed February 6, 2020. Claims 1-25 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, & 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being antiicpated by Haukka (Pre-Grant Publication 2015/0170914).
Regarding claim 1, Haukka disclose a semiconductor device comprising:
a germanium (Ge) substrate (Figs. 1 & 4 & Paragraph [0162]);
a passivation layer (140/43) above the Ge substrate, wherein the passivation layer includes one or more molecular monolayers with atoms of one or more group 15 elements or group 16 elements (Paragraph [0183]);
a low-k interlayer/capping layer above the passivation layer (Paragraph [0189-0190]);
a high-k interlayer/optional barrier layer above the low-k interlayer (Paragraph [0194]); and
a metal contact (Paragraph [0195]) above the high-k interlayer.

Regarding claim 2, Haukka further discloses:
wherein the passivation layer includes molecules of Ge(E), GeExOy, or GeMExOy, where E is one or more of sulfur (S), selenium (Se), tellurium (Te), nitrogen (N), phosphorus (P), arsenic (As), antimony (Sb), or bismuth (Bi), (Paragraph [0183]) and
M is one or more of aluminum (Al), gallium (Ga), indium (In), scandium (Sc), yttrium (Y), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb), or lutetium (Lu).

Regarding claim 3, Haukka further discloses:
the passivation layer has a thickness in a range of about 1 angstrom (A) to about 10 A (Paragraph [0182]).

Regarding claim 4 & 6, Haukka further discloses:
the low-k interlayer includes MOx MON, MSiOx, or MGeOx, where M is one or more of Al, Ga, In, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, 

Regarding claim 7, Haukka further discloses:
the high-k interlayer/barrier layer includes MOx, MSiOx, or MGeOx, wherein M is one or more of Al, Ga, In, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, hafnium (Hf), or zirconium (Zr), and an M element in the high-k interlayer is different from an M element in the low-k interlayer (Paragraph [0194]).

Regarding claim 9, Haukka further discloses:
the metal contact includes one or more of tungsten (W), molybdenum (Mo), rhenium (Re), ruthenium (Ru), osmium (Os), cobalt (Co), rhodium (Rh), iridium (Ir), nickel (Ni), palladium (Pd), platinum (Pt), TiN, VN, NbN, MoN, or WN (Paragraph [0195]).

Regarding claim 10, Haukka further discloses:
the metal contact is a gate electrode (Paragraph [0195]), and the semiconductor device further includes a source area and a drain area (Fig. 1, 120/130) within the Ge substrate.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka (Pre-Grant Publication 2015/0170914).
Regarding claim 8, Haukka disclose the high-k interlayer/barrier layer is formed by ALD processes (Paragraph [0195]) which can deposit very thin layers by repeated pulsing and purging steps to form a thin film to a desired thickness (Paragraph [0059-0064]. Therefore one of ordinary skill in the art at the time of invention to form the high-k layer to a thickness of 10-50 angstroms since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 105 USPQ 233. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka (Pre-Grant Publication 2015/0170914) in view of Lieten (Pre-Grant Publication 2011/0089520).
Regarding claim 11, 
Forming a Ge and group 15/group 16 element passivation layer on a Ge substrate, wherein the Ge substrate can have a crystallographic orientation of 111 (Paragraph [0016]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the Ge substrate having a 111 crystallographic orientation because it will allow for a Ge-based layer to passivate the surface states of the Ge substrate and protect the substrate from oxidation (Paragraph [0013] & [0082-0087]).

Claims 20-21 & 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka (Pre-Grant Publication 2015/0170914) in view of Hamilton (Pre-Grant Publication 2009/0215439).
Regarding claims 20 & 25, Haukka discloses a semiconductor device comprising: 
A transistor device including a germanium (Ge) substrate (Figs. 1 & 4 & Paragraph [0162]);
a passivation layer (140/43) above the Ge substrate, wherein the passivation layer includes one or more molecular monolayers with atoms of one or more group 15 elements or group 16 elements (Paragraph [0183]);
a low-k interlayer/capping layer above the passivation layer (Paragraph [0189-0190]);
a high-k interlayer/optional barrier layer above the low-k interlayer (Paragraph [0194]); and
a metal contact (Paragraph [0195]) above the high-k interlayer.

Haukka does not explicitly disclose the transistor is included in a computing device comprising a processor and a memory device coupled to the processor. However Hamilton discloses a computing device comprising:
A mobile computing device including a processor and memory coupled to each other wherein the mobile computing device includes a accelerometer coupled to the processor to detect/track the positon of the computing device (Paragraph [0011 & 0022]). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form a computing device including a memory and processor because the memory will serve to store data for operation of the computing device and processor will serve to execute/operate from the data stored in the memory based on a user preference (Paragraph [0011])

Regarding claim 21, Haukka further discloses:
wherein the passivation layer includes molecules of Ge(E), GeExOy, or GeMExOy
M is one or more of aluminum (Al), gallium (Ga), indium (In), scandium (Sc), yttrium (Y), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb), or lutetium (Lu).

Regarding claim 23, Haukka further discloses:
the low-k interlayer includes MOx MON, MSiOx, or MGeOx, where M is one or more of Al, Ga, In, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or Lu (Paragraph [0190]).

Regarding claim 24, Haukka further discloses:
the high-k interlayer/barrier layer includes MOx, MSiOx, or MGeOx, wherein M is one or more of Al, Ga, In, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, hafnium (Hf), or zirconium (Zr), and an M element in the high-k interlayer is different from an M element in the low-k interlayer (Paragraph [0194]).

Allowable Subject Matter
Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 12 is considered allowable because none of the prior art either alone or in combination discloses a method for forming a semiconductor device comprising: performing an initial 
Claims 5 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 & 22 are considered allowable because none of the prior art either alone or in combination discloses wherein the low-k interlayer is a first low-k interlayer, and the semiconductor device further includes a second low-k interlayer next to the first low-k interlayer, the first low-k interlayer includes MExOy, and the second low-k interlayer includes MEx where E is one or more of S, Se, Te, N, P, As, Sb, or Bi, and M is one or more of Al, Ga, In, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or Lu.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/DAVID VU/Primary Examiner, Art Unit 2818